Order, Supreme Court, New York County (Debra A. James, J.), entered October 23, 2006, which denied defendant’s motion to dismiss for lack of personal jurisdiction, unanimously affirmed, without costs. Order, same court and Justice, entered March 26, 2007, granting defendant’s motion to reargue a prior order, same court and Justice, entered on or about January 8, 2007, which denied defendant’s motion to vacate an order entered on default striking defendant’s answer, and upon reargument, adhered to the prior determination, unanimously affirmed, without costs.
Defendant’s motion to dismiss for lack of personal jurisdic*288tion was properly denied in this action where plaintiff seeks repayment of a loan. Although a Florida resident, defendant transacted business within the state when, while in New York, he negotiated the subject loan agreement with plaintiff (CPLR 302 [a] [1]; Ivens Stanton Assoc. v Nor-Quest Resources, 195 AD2d 314 [1993]).
The court also properly declined to vacate the order striking defendant’s answer inasmuch as defendant’s excuse, that he was unaware of the preliminary conference at which he was scheduled to appear, was not reasonable, and he failed to offer a meritorious defense to the action (see Goncalves v Stuyvesant Dev. Assoc., 232 AD2d 275 [1996]).
We have considered defendant’s remaining contentions and find them unavailing. Concur—Andrias, J.P., Friedman, Buckley and Sweeny, JJ.